Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

CAPSTONE ASSET MANAGEMENT Co., LTD.,
Plaintiff,
Civil Action No. 1:21-cv-00997-DLC
¥,
DEARBORN CAPITAL GROUP LLC AND OREN JOINT STIPULATION AND
RICHLAND, JPROPOSED] PROTECTIVE ORDER
Defendants. “

 

 

IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 26(c) of the Federal
Rule of Civil Procedure, by and among the Parties hereto, through their undersigned counsel, that
the following provisions of this Joint Stipulation and Protective Order (the “Stipulation and Order”
or “Order”) govern disclosure and use by the Parties of all documents, testimony, exhibits,
interrogatory answers, responses to requests to admit, electronically stored information (“ESI”),
and any other materials and information produced or provided in the above-captioned action (the
“Action”) in connection with discovery in the Litigation (such information or material hereinafter
referred to as “Discovery Material”).

1. A Party, person, or entity that produces or discloses Discovery Materials in
connection with this Action shall be referred to herein as the “Producing Party.”

2. A Party, person, or entity that receives Discovery Materials in connection with this
Action shall be referred to herein as the “Receiving Party.”

3. All Discovery Materials produced or disclosed in connection with this Action shall
be used solely for the prosecution or the defense of this Action (including any appeal therefrom).

4. Either Party may designate Discovery Material it produces in connection with this

Litigation as "Confidential" either by notation on the document, statement on the record of the

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 2 of 11

deposition, written notice to counsel for the Parties hereto, or by other appropriate means, In the
case of documents produced in native, electronic form, the confidentiality can be designated on
the placeholder sheet produced along with that document, or in a confidentiality metadata field.

5. Any Producing Party may, subject to the provisions of this Stipulation and Order,
designate as "Confidential" any Discovery Material, and all information contained therein, that the
Producing Party reasonably and in good faith believes constitutes and/or contains information that
is Confidential under statute, rule or other applicable law, including documents, information, or
other tangible things that are confidential, proprietary, or commercially sensitive business or
financial information, trade secrets, information that is not publicly available, or information that
otherwise meets the standard for protection set forth in Rule 26(c)(1)(G) of the Federal Rule of
Civil Procedure. Notwithstanding the foregoing, a Producing Party may not designate as
confidential any documents that have been made publicly available, including through unsealed
court filings and/or other similar means by which information was placed in the public domain.

6. Discovery Material designated “Confidential” (a “Designation”) shall be referred
to herein as “Designated Discovery Material.” Any Discovery Material given a Designation (other
than ESI produced in native electronic form) shall! be so designated by marking each page of such
material with a notice marked with the appropriate Designation or, in the case of depositions, as
set forth in Paragraph 12 below. ESI given a Designation shall be so designated by either
(1) including such notice of the appropriate Designation in the body of the electronic document,
or (2) affixing a stamp with such notice on the medium on which the electronic data is stored when
copies are delivered to a Receiving Party. Print-outs of any such ESI identified as Designated

Discovery Material shall also be treated in accordance with the terms of this Stipulation and Order.

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 3 of 11

7. The Designation of any Discovery Material is not intended to and shall not be
construed as an admission that the Discovery Material is properly discoverable, relevant, or
admissible. This Stipulation and Order is without prejudice to any Producing Party’s right to assert
that any Discovery Material is subject to any applicable claim of privilege or protection, including,
but not limited to, the an attorney-client privilege, the common interest privilege, the work-product
doctrine (“Privileged Material”), and is without prejudice to any other Party’s right to contest such
a claim of privilege or protection.

8. This Order is entered pursuant to Federal Rule of Evidence 502(d). The inadvertent
production of any Discovery Material in this Action shall be without prejudice to any claim that
such material is Privileged Material, and no Party shall have waived any claims or arguments under
the inadvertent production doctrine. By entering this Protective Order, the Court intends to provide
the maximum protection allowed by Rule 502(d). If a Rule 502(d) Order is entered in this Action,
then to the extent the Receiving Party contests any claim of privilege or immunity from discovery,
the Receiving Party shall follow procedures set forth in the Rule 502(d) Order.

9. In the event that a Producing Party discovers it has inadvertently disclosed
Privileged Material, the Producing Party may provide notice to the other Parties advising of the
disclosure and requesting return or destruction of the Privileged Documents. Upon such notice,
the Receiving Party’s treatment of the materials will be in accordance with Federal Rule of Civil
Procedure 26(b)(5). Such inadvertent or mistaken disclosure of such information, document or
thing shall not by itself constitute a, waiver by the Producing Party of any claims of privilege or
work-product immunity. However, nothing herein restricts the right of the Receiving Party to
challenge the Producing Party’s claim of privilege if appropriate within a reasonable time after

receiving notice of the inadvertent or mistaken disclosure. During the course of the challenge, the

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 4 of 11

Receiving Party shall not make use of the Privileged Materials and shall segregate them in a
manner that will prevent further disclosure of dissemination until a determination 1s made as to the
appropriateness of the privilege claim. To the extent the Receiving Party provided any disclosed
Privileged Material to any other person or non-party, the Receiving Party shall promptly make
reasonable efforts to retrieve such Privileged Material and notify the Producing Party that it has
done so. The Party clawing back the inadvertently produced documents will provide the Receiving
Party with a privilege log that reasonably identifies the basis for the assertion of privilege.

10. The Parties will exchange privilege logs in a timely fashion to ensure that there is
reasonable time for the resolution of any privilege disputes, and the production of any documents
in connection with such resolution, prior to the close of fact discovery. The Parties shall meet and
confer in good faith regarding the format of the privilege logs.

il. Ifa Producing Party inadvertently discloses Designated Discovery Material without
designating it as such, the Producing Party shall promptly inform the Receiving Party of such
inadvertent disclosure within ten (10) business days of discovering the inadvertent disclosure. The
Receiving Party shall thereafter treat the information as Designated Discovery Material. To the
extent such information may have been disclosed to anyone not authorized to receive Designated
Discovery Material, the Receiving Party shall make reasonable efforts to retrieve the information
promptly and to avoid any further disclosure. The failure to timely advise the Receiving Party of
such inadvertent disclosure shall not constitute a waiver or admission by the Producing Party that
such information is not Designated Discovery Material, except where (a) the Producing Party fails
to timely advise the Receiving Party of such Designation within ten (10) business days after the

Discovery Material is used in a court filing or proceeding, or (b) the Discovery Material is used in

 
Case 1:21-cv-00997-DLC Deocument 33 Filed 06/16/21 Page 5 of 11

a deposition and the Producing Party fails to timely designate such deposition as “Confidential”
as provided in Paragraph 12 below.

i2, A Producing Party may, on the record of a deposition, or within thirty (30) days
after receipt of the transcript of such deposition, designate any portion or portions of the deposition
with the appropriate Designation, as necessary, under the terms of this Stipulation and Order. Until
thirty (30) days after the receipt of the deposition transcript, the entire deposition transcript shall
be treated as “Confidential” unless otherwise specified in writing or on the record of the deposition
by the Producing Party. All copies of deposition transcripts that contain material identified as
Designated Discovery Material shall be prominently marked with the appropriate Designation on
the cover thereof. Objections to the Designation of Discovery Material under this paragraph shall
be governed by the procedure set forth in Paragraph 17 below.

13. Except upon the prior written consent of the Producing Party, Designated
Discovery Material marked “Confidential” shall not be disclosed, summarized, or otherwise made
available to anyone except the following persons:

a. The named Parties in this Action (including employees of the named
Parties);

b. Counsel for the Parties to this Litigation and their associated attorneys,
paralegals, and other professional personnel (including support staff) who are directly
assisting such counsel in the preparation of this Litigation for trial or other proceeding
herein, are under the supervision or control of such counsel, and who have been advised of
their obligations hereunder;

Cc. The Court and court personnel, including any appellate court, in this Action;

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 6 of 11

d. The Parties’ in-house counsel participating in the prosecution and defense
of this Action, and their legal, clerical, or support staff, including temporary or contract
staff,

e. The Parties’ outside counsel participating in the prosecution and defense of
this Action, and their legal, clerical, or support staff, including temporary or contract staff;

f. Professional court reporters, stenographers, or video operators transcribing
depositions or testimony in this Action;

g. Persons who are indicated to have been authors or recipients of the
Confidential or otherwise Designated Discovery Material;

h, Expert witnesses or consultants who are employed or retained by a Party in
connection with the prosecution or defense of this Action, provided that counsel, in good
faith, requires their assistance in connection with this Action, and further provided that any
report created by such expert or consultant relying on of incorporating Confidential or
otherwise Designated Discovery Material in whole or in part shall be designated as
“Confidential” by the Party responsible for its creation;

i. Deponents and witnesses or prospective witnesses (and counsel for such
witnesses) to the extent reasonably necessary in connection with their testimony in this
Action or the preparation thereof; provided, however, that a person identified solely in this
sub-paragraph shall not be permitted to retain copies of such Confidential or otherwise
Designated Discovery Materials;

j. Third-party vendors, outside photocopying, data processing, graphic

production services, litigation support services, or investigators employed by the Parties or

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 7 of 11

their counsel to assist in this Action and computer personnel performing duties in relation

to a computerized litigation system;

k. Any mediator or arbitrator engaged by the named Parties to the Action; and
1. Any other person agreed to by the Parties.
14. Any person receiving Designated Discovery Material shall not reveal or discuss

such information with any person not entitled to receive such information under the terms hereof,

15. Extracts or summaries of Designated Discovery Material shall also be treated as
“Confidential” in accordance with the provisions of this Stipulation and Order.

16. If, at any time, any Discovery Materials governed by this Stipulation and Order are
subpoenaed by any court, administrative, or legislative body, or by any other person or entity
purporting to have authority to require the production thereof, the person to whom the subpocna
is directed, to the extent permitted by law, shall promptly give written notice to the Producing
Party and include with such notice a copy of the subpoena or request. The person to whom the
subpoena is directed also shall make all reasonable good faith efforts to provide the Producing
Party a reasonable period of time in which to seek to quash the subpoena, or to move for any
protection for the Discovery Materials, before the person to whom the subpoena is directed takes
any action to comply with the subpoena. In no event shall Discovery Materials subject to this
Stipulation and Order be produced by a person receiving a subpoena without providing the
Producing Party an opportunity to quash or object, absent a court order to do so.

17. No Party shall be obligated to challenge the propriety of a Designation of Discovery
Materials when initially received, and a failure to do so shall not preclude a subsequent challenge
thereto. If, at any time, a Party objects to a Designation of Discovery Materials under this

Stipulation and Order, the objecting Party shall notify the Producing Party in writing. Within three

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 8 of 11

(3) business days of the receipt of such notification, counsel for the Producing Party and the
objecting Party shall meet and confer in an effort to resolve any disagreement regarding the
Producing Party’s Designation of the Discovery Materials. If, for whatever reason, the Parties do
not resolve their disagreement within that time period, the Parties shall promptly file a joint letter
with the Court describing the dispute under Rule 2C of the Court’s Individual Practice Rules. The
Producing Party shall have the burden of showing that the document or information was
appropriately designated as “Confidential.” While any such application is pending, the documents
or materials subject to that application will retain its Designation until the Court rules on the
dispute. Nothing in this Stipulation and Order shall be construed as preventing any Party from
objecting to the Designation of any Discovery Materials, or as preventing any Party from seeking
further protection for any material produced in discovery.

18. In the event that counsel for any Party or non-party determines to file or submit to
this Court any Discovery Material with a Designation, any information derived therefrom, or any
papers containing or revealing such information, the pages containing or revealing such
Designated Discovery Material shall be filed under seal upon motion, consistent with the
requirements of Rule 8 of the Court’s Individual Practice Rules. All materials filed under seal
shall be available to the Court and to counsel for the Parties for viewing and/or copying. Filing
under seal shall be without prejudice to any Party’s right to argue to the Court that such document
is not “Confidential” and need not be preserved under seal. Redacted pages shall be filed in the
public record.

19. After the termination of the Action (including after all appeals relating to the Action
have been exhausted or the time to appeal has expired), this Stipulation and Order shall continue

to be binding upon the Parties hereto, and upon all persons to whom Designated Discovery

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 9 of 11

Material has been disclosed or communicated, and this Court shall retain jurisdiction over the
Parties for enforcement of its provisions.

20. Within thirty (30) calendar days after the final conclusion of all aspects of the
Action by judgment not subject to further appeal or by settlement, the Parties shall take
commercially reasonable efforts to see that all reasonably accessible copies of Designated
Discovery Material shall either be (a) destroyed, and the Producing Party provided with a
certification stating that the Producing Party’s documents have been destroyed; or (b) returned to
the Producing Party. As to those materials containing Designated Discovery Material that
constitute counse!l’s work product, were served in the Action, were filed with the Court, and/or
were marked as deposition or trial exhibits, counsel may retain such documents if such counsel
otherwise comply with this Stipulation and Order with respect to such retained material.

21. The provisions of this Stipulation and Order shall be binding upon the Parties. All
modifications of, waivers of and amendments to this Stipulation must be in writing and signed by,
or on behalf of, the Parties.

22, This Stipulation and Order is entered into without prejudice to the right of either
Party to seek relief from, or modification of, this Stipulation and Order or any provisions thereof
by properly noticed motion to the Court or to challenge any designation of confidentiality as
inappropriate under the Federal Rules of Civil Procedure or other applicable law.

23. This Stipulation and Order may be changed by further order of this Court, and
without prejudice to the rights of a Party to move for relief from any of its provisions, or to seek
or agree to different or additional protection for any particular material or information.

24, This Stipulation and Order has no effect upon, and shall not apply to, the Parties’

use of their own Discovery Material for any purpose. Nothing herein shall impose any restrictions

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 10 of 11

on the use or disclosure by a Party of documents, materials, or information designated as Protected
Information that has been generated or obtained lawfully by such Party independently of the
proceedings in this Litigation.

25. This Stipulation and Order shall not prevent any Party from applying to the Court
for further or additional protective orders, for the modification of this Stipulation and Order, or
from agreeing with the other Party to modify this Order, subject to approval of the Court.

26. This Stipulation and Order is governed by, interpreted under, and construed and
enforced in accordance with New York law, without regard to the conflicts of law principles of
the State of New York. Any dispute between the Parties regarding this Stipulation and Order
shall be resolved by making an appropriate application to this Court.

27. This Stipulation and Order may be executed in counterparts. This Stipulation and

Order shall become effective as a stipulation among the Parties immediately upon its execution.

Ce wncloud
fie
fia

10

 
Case 1:21-cv-00997-DLC Document 33 Filed 06/16/21 Page 11 of 11

Dated: June 15, 2021
New York, New York

/s/ Lee H. Rubin

MAYER BROWN LLP

Lee H. Rubin (admitted pro hac vice)
Two Palo Alto Square, Ste. 300

3000 El Camino Real

Palo Alto, California 94306
Telephone: (650) 331-2000

Michelle J. Annunziata
Whitney A. Suflas

1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 506-2500

Attorneys for Plaintiff

11

/s/ Gawle Pollack

MORRISON COHEN LLP
Gayle Pollack

Latisha V. Thompson

909 Third Avenue

New York, New York 10022
Telephone: (212) 735-8600

Attorneys for Defendants

SO ORDERED.

 

DENISE COTE
United States District Judge

 
